Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 09/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 9-10, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 9-10 that includes: 
Claim 1:
…
“
A camera layout suitability evaluation apparatus for evaluating whether a layout of a camera placed in a monitored area is suitable for image processing on an object projected in an image captured by the camera, the camera layout suitability evaluation apparatus comprising: an image processing performance parameter calculation unit configured to calculate, for camera layout information representing at least a position, a pose, and an angle of view of the camera placed in the monitored area and environmental object information representing an environmental object including a structural object present in the monitored area and a placed object placed in the structural object, an image processing performance parameter indicating at least one of a hiding level of an object, an orientation of the object, and a movement of the object based on characteristic information representing characteristics of an appearance and a movement of the object determined depending on the environmental object; and a camera layout suitability calculation unit configured to calculate camera layout suitability based on image processing characteristic information representing a characteristic of the image processing for the image processing performance parameter, the camera layout suitability being obtained by indexing a level of suitability of a camera layout represented by the camera layout information for the image processing of the object.
”
Claim 9:
…
“
A method of controlling a camera layout suitability evaluation apparatus for evaluating whether a layout of a camera placed in a monitored area is suitable for 9PRELIMINARY AMENDMENTAttorney Docket No.: Q257998 Appln. No.: National Stage of PCT/JP2018/013227 image processing on an object projected in an image captured by the camera, the method comprising: calculating, for camera layout information representing at least a position, a pose, and an angle of view of the camera placed in the monitored area and environmental object information representing an environmental object including a structural object present in the monitored area and a placed object placed in the structural object, an image processing performance parameter indicating at least one of a hiding level of an object, an orientation of the object, and a movement of the object based on characteristic information representing characteristics of an appearance and a movement of the object determined depending on the environmental object; and calculating camera layout suitability based on image processing characteristic information representing a characteristic of the image processing for the image processing performance parameter, the camera layout suitability being obtained by indexing a level of suitability of a camera layout represented by the camera layout information for the image processing of the object.
”
Claim 10:
…
“
A non-transitory computer readable medium storing a program to cause a computer for evaluating whether a layout of a camera placed in a monitored area is suitable for image processing on an object projected in an image captured by the camera to execute: calculating, for camera layout information representing at least a position, a pose, and an angle of view of the camera placed in the monitored area and environmental object information representing an environmental object including a structural object present in the 10PRELIMINARY AMENDMENTAttorney Docket No.: Q257998 Appln. No.: National Stage of PCT/JP2018/013227 monitored area and a placed object placed in the structural object, an image processing performance parameter indicating at least one of a hiding level of an object, an orientation of the object, and a movement of the object based on characteristic information representing characteristics of an appearance and a movement of the object determined depending on the environmental object; and calculating camera layout suitability based on image processing characteristic information representing a characteristic of the image processing for the image processing performance parameter, the camera layout suitability being obtained by indexing a level of suitability of a camera layout represented by the camera layout information for the image processing of the object.
”
The following is the summary of closest reference of record: 
TAKENAKA et al. (U.S. Publication 2018/0122062):  It is possible to present to the user, information by which the user can recognize specific work items of a product management work for improving an inappropriate display state.  Included are an image acquisition unit (31) that acquires the captured image of the display area, a state monitoring area setter (32) that sets a state monitoring area on the captured image of the display area, a product detector (33) that acquires product detection information indicating a position of a product in the state monitoring area, based on a captured image of the state monitoring area, a display state evaluator (34) that evaluates a display state of the product in the state monitoring area, using a plurality of evaluation indices relating to display disorder of the product, based on the product detection information, and a display information generator (37) that presents information on an evaluation result by the display state evaluator to a user.
Regarding dependent claims 2-8 these claims are allowed because of their dependence on independent claims 1 & 9-10 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661